Citation Nr: 0025860	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  98-07 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 20 percent disabling, on 
appeal from an initial grant of service connection.

2.  Entitlement to an increased rating for a right wrist 
disability, currently evaluated as 10 percent disabling, on 
appeal from an initial grant of service connection.

3.  Entitlement to service connection for flat feet. 

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for a bilateral ankle 
disability.

6.  Entitlement to service connection for blurred vision of 
the right eye.

7.  Entitlement to service connection for a cervical spine 
disability.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to November 
1996.  

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO granted service connection and assigned 
disability ratings of 20 percent for low back disability and 
10 percent for right wrist disability, and denied service 
connection for flat feet, bilateral hearing loss, bilateral 
ankle disability, blurred vision of the right eye and 
cervical spine disability.

In this decision, the Board has recharacterized the increased 
rating issues on appeal to comply with the opinion by the 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals, hereinafter "the 
Court") in Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board also notes that the veteran asserted during his May 
2000 Board hearing that he currently suffers from tinnitus 
that was caused by active military service.  As this issue 
has not been adjudicated previously, it is referred to the RO 
for appropriate action.  

FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected low back disability is 
manifested by complaints of low back pain, and objective 
evidence of forward flexion to 45 degrees, lateral bending to 
45 degrees to left and right, rotation to 40 degrees to the 
left and right, and 10 degrees of extension.

3.  The veteran's service connected right wrist disability is 
manifested by complaints of wrist pain from periodic ganglion 
cyst formations and objective evidence of pain on full 
extension and flexion.

4.  The veteran's pes planus pre-existed his active military 
service.

5.  The record does not contain evidence that the veteran's 
pre-existing pes planus increased in disability during his 
active military service.

6.  The record does not contain competent medical evidence of 
a current hearing loss disability.

7.  The record does not contain competent medical evidence of 
a current bilateral ankle disability.

8.  The record does not contain competent medical evidence of 
a current right eye disability from a disease or injury.

9.  The record does not contain competent evidence of a nexus 
between a current cervical spine disability and injury or 
disease during the veteran's active service.   



CONCLUSIONS OF LAW

1.  The criteria for an assignment of a higher initial rating 
for service connected low back disability have not been 
satisfied.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.71a Diagnostic Codes 5293, 5295 
(1999).

2.  The criteria for an assignment of a higher initial rating 
for service connected right wrist disability have not been 
satisfied.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.71a Diagnostic Code 5215, 5299 
(1999).

3.  The veteran's claim for service connection for flat feet 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.306(a) (1999).

4.  The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303(d) (1999).

5.  The veteran's claim for service connection for bilateral 
ankle disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303(d) (1999).

6.  The veteran's claim for service connection for blurred 
vision of the right eye is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.303(d) (1999).

7.  The veteran's claim for service connection for cervical 
spine disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Disability Evaluations

The veteran has presented a well-grounded claim for a higher 
initial disability evaluation for both of his service-
connected disabilities within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The veteran has not alleged that any 
records of probative value that may be obtained, and which 
have not already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

The Board will also consider all of the applicable 
regulations, including consideration of the limitation of 
function imposed by pain.  See 38 C.F.R. §§ 4.40, 4.45, 
(1999), DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Section 4.40 allows for VA to take functional loss into 
consideration when rating a disability of the musculoskeletal 
system, due to the inability to perform the normal working 
movements of the body with the normal excursion, strength, 
speed, coordination and endurance.  This loss may be due to 
any of a number of factors, such as absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology.  Functional loss may also be 
due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Id.  Section 4.45 directs consideration of joint disability 
due to less movement of the joint than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination or impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, deformity 
or atrophy of disuse.  These criteria also consider 
instability of station, disturbance of locomotion, and 
interference with sitting, standing and weight bearing.  

	a.  low back disability

In considering the severity of the veteran's low back 
disability, it is essential to trace the medical and rating 
history of the disability.  38 C.F.R. §§ 4.1, 4.2 (1999).  
The RO granted service connection for low back pain with 
evidence of degenerative changes in February 1997, with a 20 
percent rating effective November 4, 1996, the date following 
service separation.  The veteran's service medical records 
show a long history of low back problems dating back to 1986 
when he fell approximately 20 feet from an obstacle course to 
the ground hurting, among other things, his low back.  
Throughout the remainder of his time in service, he continued 
to have problems with low back pain.  Medical Board reports 
from June 1993 and May 1996 reveal a back diagnosis of 
chronic mechanical low back pain, with degenerative joint 
disease of the lumbosacral region.  A VA examination 
conducted in January 1997 confirmed the chronic mechanical 
low back pain diagnosis, and found symptoms consistent with 
sciatica.  This initial 20 percent rating has remained in 
effect until the present time.           

The veteran appeals his 20 percent low back disability 
rating, contending that his symptomatology warrants a higher 
evaluation because he now experiences increased pain.  After 
a review of the record, the Board finds that the evidence is 
against a higher rating for this disability.  See 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2000).

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5293-5295, for intervertebral disc 
syndrome and lumbosacral strain.  Under DC 5293, a 60 percent 
rating is warranted for pronounced intervertebral disc 
syndrome; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  A 40 percent rating is warranted for severe 
intervertebral disc syndrome; recurring attacks, with 
intermittent relief.  A 20 percent rating is warranted when 
this condition is moderate with recurring attacks.  

According to DC 5295, a 40 percent rating is warranted for 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.

In reviewing the evidence, the Board does not find that an 
increased rating is warranted under DC 5293.  There is no 
evidence of a severe intervertebral disc syndrome condition, 
with recurring attacks and little intermittent relief.  A 
February 1998 magnetic resonance imaging (MRI) test conducted 
by VA revealed that the lumbar discs are well preserved in 
height and signal intensity, with no focal disc herniation or 
significant bulging appreciated and no significant narrowing 
of the neural foramina.  A September 1997 VA radiology report 
for the lumbosacral spine revealed transitional lumbar 
vertebra with four non-rib bearing lumbar vertebra 
identified, but no other abnormalities identified.  The disc 
spaces and pedicles were preserved, with no fractures, 
dislocations, or evidence of osteolytic or osteoblastic 
disease.  This evidence weighs against an increased rating 
under DC 5293.  The Board does acknowledge, however, that the 
veteran continues to complain of low back pain.  The veteran 
testified during his May 2000 Board Videoconference Hearing 
that he wears a back brace the majority of the time, although 
he was not wearing one at the time of the hearing.  He stated 
that his back starts to hurt with radiating pain in his legs 
after about 10 minutes of walking, and that he has to sit and 
wait a little while for the pain to go away.  He testified 
that he takes pain medication for his back.  During his May 
1998 RO Hearing, the veteran complained of constant sharp 
back pain that radiates down his lower extremities.  However, 
this evidence does not present a severe disc condition with 
little intermittent relief from recurring attacks.  Thus, the 
Board finds that an increased rating under DC 5293 is not 
warranted.        

The Board also finds that the evidence does not support an 
increased rating under DC 5295.  There is no evidence of 
severe lumbosacral strain, listing of the spine, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space.  As the previously described MRI and radiology reports 
revealed, the veteran's lumbosacral spine does not show such 
level of disability.  The most recent VA examination, from 
January 1997, does reveal decreased range of motion - forward 
flexion to 45 degrees, lateral bending to 45 degrees to left 
and right, rotation to 40 degrees to the left and right, and 
10 degrees of extension.  However, this forward flexion 
limitation does not rise to the level of a "marked" 
limitation, based on the evidence.  The evidence is more 
consistent with the 20 percent rating under DC 5295, which 
calls for muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position.  Therefore, an increased rating is not warranted 
under DC 5295.    

The Board also considers whether the veteran's back condition 
merits a higher rating under other code sections for the 
spine.  The Board concludes that DC's 5285 (residuals of 
fractured vertebra), 5286 (complete bony fixation, or 
ankylosis, of the spine), 5289 (ankylosis of the lumbar 
spine), 5292 (severe limitation of motion of lumbar spine), 
and 5294 (sacro-iliac injury and weakness) are not applicable 
to the veteran's low back disability as there is no evidence 
of fractured vertebra, ankylosis, severe limitation of 
motion, or sacro-iliac injury.

The Board finds that an additional rating is not warranted 
pursuant to Sections 4.40 or 4.45.  The Board recognizes that 
the factors described under Sections 4.40 and 4.45 must be 
considered even though lumbosacral strain under DC 5295 
includes the element of pain in its criteria.  However, the 
evidence does not present such a level of painful motion to 
require an additional rating under Section 4.40.  The 
veteran's painful motion appears to be adequately compensated 
by the 20 percent rating now assigned under DC 5295.  
Therefore, an additional rating under these criteria is not 
warranted. 


	b.  right wrist disability

In considering the severity of the veteran's right wrist 
disability, it is essential to trace the medical and rating 
history of the disability.  38 C.F.R. §§ 4.1, 4.2 (1999).  
The RO granted service connection for residuals of a right 
wrist fracture with ganglion cyst in February 1997, with a 10 
percent rating effective November 4, 1996.  The service 
medical records reveal that the veteran fractured his right 
wrist in the same obstacle course fall in 1986 in which he 
injured his low back.  He subsequently required a bone graft 
procedure of the right carpal navicular in 1987 due to 
nonunion of the fracture.  The January 1997 VA examination 
revealed that the veteran complained of pain in the radial 
head and navicular bone upon movement of the wrist.  He also 
noticed a subcutaneous mass over the volar aspect of the 
radial portion of the wrist.  The diagnosis was history of 
fractured navicular bone of the right wrist with chronic 
associated pain, and ganglion cyst of the right wrist.  The 
10 percent rating has continued up to the present decision.    

The veteran appeals his 10 percent right wrist disability 
rating, contending that his symptomatology warrants a higher 
evaluation because he now has to a wear a wrist brace most of 
the time to keep the periodic ganglion cysts from getting too 
large.  After a review of the record, the Board finds that 
the evidence is against a higher rating for this disability.  
See 38 U.S.C.A. § 7104 (West 1991 & Supp. 2000).

The veteran's right wrist disability is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5215.  DC 5299 is 
used when the disability in question is not specifically 
listed in the Schedule, but is rated by analogy to a similar 
disability.  See 38 C.F.R. §§ 4.20, 4.27 (1999).  DC 5215 
rates limitation of motion of the wrist.  A 10 percent rating 
is warranted for dorsiflexion of the wrist less than 15 
degrees for the major (i.e. dominant) or minor (nondominant) 
wrist; or for palmar flexion in either wrist limited in line 
with the forearm.   

The evidence does not support an increased rating under DC 
5215.  The veteran has the maximum rating under DC 5215, and 
any higher rating under the Schedule would require evidence 
of ankylosis, which is not present.  In fact, the evidence 
does not even show palmar flexion in line with the forearm or 
wrist dorsiflexion less than 15 degrees.  The most recent VA 
examination, in January 1997, revealed no clubbing, cyanosis 
or edema.  There was a well healed surgical scar on the volar 
aspect of the right wrist, and a smaller well-healed scar on 
the dorsal aspect.  The veteran exhibited full range of 
motion of the right wrist, but experienced pain on full 
extension and full flexion.  There was a firm subcutaneous 
nodule at the head of the right radius that was tender on 
deep palpation.  The veteran complained of pain from these 
cysts during his May 2000 and May 1998 hearings, and stated 
that he wears a brace to prevent further cyst growth.  The 10 
percent rating has been assigned for the painful motion on 
full wrist extension and flexion.  This is the appropriate 
rating for this disability.  A further rating pursuant to 
38 C.F.R. §§ 4.40, 4.45 is not warranted because the only 
factual basis for the 10 percent rating is the pain on 
extremes of motion.  This element has been accounted for in 
the existing 10 percent rating.  There is no evidence of 
weakened strength or incoordination to warrant a further 
rating.      

c. extraschedular ratings

These disability ratings for low back and right wrist 
disability according to the Schedule do not, however, 
preclude the Board from granting a higher rating for either 
these disabilities.  In Floyd v. Brown, 9 Vet. App. 88 
(1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extra schedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether the veteran's claims for an increased rating for low 
back disability and right wrist disability warrant the 
assignment of an extraschedular rating. 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321(b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings exists in the 
Schedule for greater disability of the low back and wrist; 
however, the record does not establish a basis to support a 
higher rating for either of these disabilities under the 
Schedule.  Additionally, the Board finds no evidence of an 
exceptional disability picture in this case.  The record does 
not show that the veteran has required frequent 
hospitalization or treatment for his low back or right wrist 
disability.  Also, it is not shown that either of these 
conditions has markedly interfered with his employment.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted in this case.

II.  Service connection claims

The threshold question that must be resolved is whether the 
appellant has presented evidence that the claim is well 
grounded; that is, that the claim is plausible.  If he or she 
has not, the appeal fails as to that claim, and the Board is 
under no duty to assist him or her in any further development 
of that claim, since such development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The Court has held that a well grounded 
claim is comprised of three specific elements:  (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the inservice disease or injury and the current 
disability, as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 
604 (Fed. Cir. 1996) (table).  In the absence of any one of 
these three elements, the claim is not plausible, and the 
Board must find that the claim for service connection is not 
well grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

As the following discussion details, the Board finds that 
each of these claims is not well grounded.  The Court has 
held that, when a claimant fails to submit a well grounded 
claim under 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise the 
claimant of the evidence required to complete his or her 
application, in circumstances in which the claimant has 
referenced other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996).  In this case, the Board finds that this 
procedural consideration has been satisfied.  In particular, 
the Board notes that the September 1996 supplemental 
statement of the case advises the veteran that there is no 
competent evidence that his current disabilities either 
occurred in or were caused by active service.  Moreover, 
unlike the situation in Robinette, he has not put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make any of his claims 
well grounded. 

a.  flat feet

The report of an examination conducted by a VA podiatry 
clinic in March 1993, which indicates the presence of 
moderate pes planus, is sufficient evidence to show that the 
veteran has a current disability for purposes of a well-
grounded claim. 

The veteran must also show that he incurred or aggravated a 
disease or injury during active service. Under 38 U.S.C.A. 
§§ 1111 and 1132, a veteran is afforded a presumption of 
sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be overcome by clear and 
unmistakable evidence that a disability existed prior to 
service and was not aggravated by such service.  See 38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b); Crowe v. Brown, 
7 Vet. App. 238 (1994); Monroe v. Brown, 4 Vet. App. 513, 515 
(1993); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); 
Green v. Derwinski, 1 Vet. App. 320, 322 (1991).  In this 
case, the evidence from the veteran's April 1985 enlistment 
physical examination shows that he entered active service 
with first degree pes planus.  Thus, the presumption of 
soundness does not apply in this instance.  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 C.F.R. § 3.306(a) 
(1999).  Temporary flare-ups will not be considered to be an 
increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during active 
service.  Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b). The determination whether a preexisting 
disability was aggravated by service is a question of fact.  
Doran v. Brown, 6 Vet. App. 283, 286 (1994).

In this case, the service medical records show that, in April 
1993, the veteran complained of foot pain with prolonged 
standing that he believed was due to flat feet.  The ankle 
and sub-talar joints had full range of motion, with no 
tenderness on palpation.  There was some anterior left ankle 
pain with dorsiflexion, with a pronated stance and increased 
arch on toe stance.  The diagnosis was flexible pes planus, 
and the veteran was prescribed orthotics. 

The critical element of this claim is whether the veteran's 
pes planus increased in disability during active military 
service.  The examinations in connection with the veteran's 
release from service do not refer to pes planus; rather, the 
feet were described as normal at the April 1996 examination.  
Shortly after service separation, at a January 1997 VA 
examination, the veteran reported a history of flat feet with 
pain in the plantar aspect of the feet after running or 
marching.  Examination showed flattened arches that correct 
with dorsiflexion of the toes and standing on the toes.  The 
diagnosis was flat feet without evidence of fallen arches.  
VA outpatient podiatry clinic records from March 1998 reveal 
the veteran's continued complaints of foot pain, and a 
diagnosis of moderate pes planus. 

In reviewing this evidence, the Board finds that the second 
element of a well-grounded claim - some evidence of 
aggravation, or increase in the pre-existing disability - is 
not of record.  Although the veteran was given orthotics in 
service, the medical records then or thereafter do not show 
an increase in the pes planus disability, nor do they show 
that there was any trauma to the feet in service.  
Consequently, the presumption of aggravation does not apply.  
Without evidence of an increase in disability during service, 
this claim is not well grounded.

	b.  bilateral hearing loss

As to first element of a well-grounded claim, a current 
disability, the record shows that there is not sufficient 
evidence of a current bilateral hearing loss disability.  VA 
regulations provide that impaired hearing will be considered 
a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of those same frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

In this case, the most recent audiological examination 
report, as part of the January 1997 VA examination, reveals 
the results of the pure tone threshold test, in decibels, was 
as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
20
20
15
15
20

The average pure tone thresholds were 15 decibels in the 
right ear, and 17 decibels in the left ear.  The tests also 
revealed a Maryland CNC speech recognition score of 96 
percent in both the right and left ears.  The examiner 
summarized that the test results reveal hearing within normal 
limits bilaterally.  

The Board acknowledges, and does not doubt, the veteran's 
statements from this examination regarding his increased 
difficulties with noise and doing such things as watching 
television.  However, the Board is bound by the requirements 
of 38 C.F.R. § 3.385 regarding the threshold hearing levels 
that are required in order to find that the veteran has a 
hearing disability for VA disability rating purposes.  As the 
evidence has shown, that degree of hearing impairment is not 
shown.  Therefore, the Board finds that the veteran's 
bilateral hearing loss claim is not well grounded due to the 
lack of a current disability.  See Caluza, supra. 

	c.  bilateral ankle disability

The veteran must first show that he has a current bilateral 
ankle disability, supported by medical diagnosis.  A review 
of the evidence reveals that this is not the case.  The most 
recent medical evidence, from a March 1998 podiatry clinic 
examination, revealed the veteran's complaints of ankle pain 
but no diagnosed ankle disability.  The examiner stated that 
other than a moderate pes planus deformity, he could find 
nothing wrong with the veteran.  A VA examination in January 
1997 revealed full range of ankle motion with no effusion 
present or other obvious abnormalities.  A July 1997 VA 
radiology report for the ankles showed no evidence of joint 
effusion, fracture or other acute process.  The diagnostic 
impression was no bony or soft tissue abnormality visualized 
of either the right or left ankle.

The veteran testified during his Board Hearing that he has 
bilateral ankle pain that makes it difficult for him to walk.  
He stated that he believes that his ankle condition is due to 
his flat feet condition.  During his RO Hearing, the veteran 
stated that his ankle pain was due to his back condition as 
well as his flat feet.  That being said, the Board does not 
find evidence of a current diagnosed disability of the 
ankles.  The evidence shows that the sole issue with the 
ankles involves bilateral ankle pain.  However, pain alone is 
not a disability, but rather a symptom.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  Without evidence of a 
currently diagnosed ankle disability, the veteran's bilateral 
ankle claim is not well grounded.  See Caluza, supra.  

	d.  blurred vision, right eye

As for evidence of a current right eye disability, the 
veteran has presented testimony during his Board Hearing that 
he has blurred vision in his right eye due to his right eye 
being struck by a rifle butt during service.  While an 
undated VA examination includes a vision assessment of 20/50 
in the right eye, a February 1998 VA computed tomography (CT) 
scan of the eye orbits did not reveal any foreign bodies in 
the right eye.  The eye globes, optic nerves and ocular 
muscles were unremarkable, and there was no evidence of orbit 
fractures.  

The only possible evidence that the Board has before it 
regarding a current right eye disability is a refractive 
error.  However, refractive error of the eye is not a disease 
or injury within the meaning of service connection 
regulations.  See 38 C.F.R. § 3.303(c) (1999).  Therefore, 
the Board finds that the veteran does not have a current 
right eye disability caused by disease or injury, and that 
this claim for service connection for blurred vision of the 
right eye is not well grounded.  See Caluza, supra.     

	e.  cervical spine disability

As for evidence of a current cervical spine disability, a 
June 1998 VA radiology report reveals minimal spurring at 
disc levels C6-7 on the right.  A February 1998 report of 
treatment from Paul A. Ligertwood, Doctor of Chiropractic, 
includes reference to contemporaneous X-rays revealing 
narrowed disc space at C5-6 and decreased cervical curve.  
The Board finds that this is sufficient evidence of a current 
cervical spine disability, for purposes of a well-grounded 
claim.

A review of the veteran's service medical records do not 
reveal any complaints of cervical spine or neck problems, and 
do not indicate treatment for any condition involving the 
cervical spine.  However, the veteran has testified during 
his hearings that he injured his neck in the same 1986 
obstacle course fall in which he injured his low back and 
fractured his right wrist.  The veteran is competent to 
provide evidence of an inservice injury, and the Board has no 
reason to dispute the veteran's account.  Thus, the Board 
finds that the veteran has satisfied this second element of a 
well-grounded claim. 

The third element of a well-grounded claim - a nexus between 
the current disability and an inservice disease or injury - 
is where the veteran's claim must fail.  A review of the 
evidence does not reveal any competent medical opinion that 
the veteran's current cervical spine condition is causally 
related to an inservice neck injury.  As discussed during the 
veteran's Board Hearing, the record includes the 
aforementioned report of cervical spine treatment from the 
veteran's chiropractor, Dr. Ligertwood.  However, Dr. 
Ligertwood does not specifically associate the veteran's 
current neck problems with his inservice obstacle course 
fall.  Following the Board hearing, the record was kept open 
for 60 days specifically for the purpose of allowing the 
veteran to submit additional evidence from his chiropractor 
on the issue of a nexus between the current cervical 
condition and service.  To date, VA has received no such 
evidence.          

The Board is left with the veteran's claim, as described in 
his hearings, that his current cervical spine condition was 
caused by his inservice fall from an obstacle course.  The 
veteran states that he has had no other injuries to his neck 
since then.  However, the Board cannot rely on the veteran's 
assessment of the etiology of his current cervical spine 
problems.  The record does not show that the veteran has the 
training and expertise that would qualify him or to provide 
opinions on clinical findings regarding the etiology of his 
current neck condition, or its relationship to service.  That 
medical opinion must come from a competent medical authority 
following review of the veteran's case.  Consequently, the 
veteran's statements do not constitute competent medical 
evidence for the purposes of rendering his claims well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Accordingly, the 
Board concludes that the veteran has not presented a well-
grounded claim. 


ORDER

Entitlement to an increased rating for a low back disability 
is denied.

Entitlement to an increased rating for a right wrist 
disability is denied.

Entitlement to service connection for flat feet is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral ankle 
disability is denied.

Entitlement to service connection for blurred vision of the 
right eye is denied.

Entitlement to service connection for a cervical spine 
disability is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 
- 18 -


- 1 -


